29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.WALDOR PUMP & EQUIPMENT COMPANY;  Iowa Pump & EquipmentCompany, Appellants,v.ENVIREX, INC., Appellee.Waldor Pump & Equipment Company;  Iowa Pump & EquipmentCompany, Appellees,v.Envirex, Inc., Appellant.
Nos. 93-2656, 93-2548.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 9, 1994.Filed:  July 6, 1994.

Before MAGILL, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Waldor Pump & Equipment Company and Iowa Pump & Equipment Company appeal the district court's1 entry of summary judgment dismissing its claims against Envirex, Inc.  (Envirex).  After review of the record and the well-reasoned opinion of the district court, we affirm without opinion.  See 8th Cir.  R. 47B. Nonetheless, we do not find the appeal to be frivolous and deny Envirex's motion for double costs and attorney fees incurred as a result of the appeal.



*
 THE HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota